DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 05/12/2022.
Claims 1, 12 have been amended.
Claims 8-10, 17-20 are canceled.
Claims 21-25 have been added.
Claims 1-7, 11-16, 21-25 are allowed.

Allowable Subject Matter
Claims 1-7, 11-16, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “determining from the sequence of test operations a corresponding multi-bit flag value for each block, the multi-bit flag value indicating one of a plurality of recoverability categories for the corresponding block, the recoverability categories include a good block category, an unusable block category, and a plurality of intermediate recoverability level categories;” and “grading the memory die into one of a plurality of groups of quality specifications based on the multi-bit flag values; and assembling the memory die into a non-volatile memory package comprised of multiple memory die selected from a plurality of different groups of quality specifications.”
	Claims 12 and 21 are a system claim and a method claim reciting similar limitations of the method claim 1 found allowable by the examiner and are allowable for the same reasons.
	Claims 2-7, 11, 13-16, 22-25 depend either directly or indirectly on claim 1, 12 or 21 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2009/0,327,822 A1 discloses a method for testing a memory device by detecting types of errors in each block of the memory device to determine whether error correction is possible with any of a plurality of different types of error correction codes.
PG Pub. 2012/0,173,920 A1 discloses determining numbers of total error bits of a memory cell block and classifying the states of the cell blocks according to the number of detected error bits.
PG Pub. 2013/0,070,546 A1 discloses a semiconductor memory device capable of detecting faulty block and registering the address of the specified faulty block in a ROM fuse area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        May 21, 2022